
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


AMENDMENT
TO
AMENDED AND RESTATED CHIEF EXECUTIVE OFFICER
CHANGE-IN-CONTROL SEVERANCE AGREEMENT


        This Amendment (this "Amendment") to the Amended and Restated Chief
Executive Officer Change-in-Control Severance Agreement by and between EDWARDS
LIFSCIENCES CORPORATION, a Delaware corporation (the "Company"), and MICHAEL A.
MUSSALLEM (the "Executive") dated March 30, 2009, as amended December 15, 2010
(the "Agreement"), is made, entered into, and effective as of March 28, 2012.

        WHEREAS, the Company and the Executive desire to modify the terms of
Article 4 of the Agreement;

        NOW THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Company and the Executive, intending to be bound, agree as
follows:

        1.     The heading "Article 4. Excise Tax" on the Contents page shall be
deleted and replaced with heading "Article 4. Benefit Limit;" and

        2.     The text of Article 4 of the Agreement shall be deleted in its
entirety and replaced with the following:

Article 4. Benefit Limit

        4.1    Benefit Limit.    In the event that any payments or benefits to
which the Executive becomes entitled in accordance with the provisions of this
Agreement (or any other agreement with the Company) would otherwise constitute a
parachute payment under Section 280G(b)(2) of the Code, then such payments
and/or benefits will be subject to reduction to the extent necessary to assure
that the Executive receives only the greater of (i) the amount of those payments
which would not constitute such a parachute payment or (ii) the amount which
yields the Executive the greatest after-tax amount of benefits after taking into
account any excise tax imposed under Section 4999 of the Code on the payments
and benefits provided the Executive under this Agreement (or on any other
payments or benefits to which the Executive may become entitled in connection
with any change in control or ownership of the Company or the subsequent
termination of his or her employment with the Company).

        4.2    Order of Reduction.    Should a reduction in benefits be required
to satisfy the benefit limit of Section 4.1, then the portion of any parachute
payment otherwise payable in cash (other than pursuant to Section 2.3(f)) to the
Executive shall be reduced to the extent necessary to comply with such benefit
limit. Should such benefit limit still be exceeded following such reduction,
then the number of shares which would otherwise vest on an accelerated basis
under each of the Executive's options or other equity awards (based on the
amount of the parachute payment attributable to each such option or equity award
under Code Section 280G) shall be reduced to the extent necessary to eliminate
such excess, with such reduction to be made in the same chronological order in
which those awards were made. If additional reductions are necessary, then the
cash payment under section 2.3(f) shall be reduced next, and finally the
benefits under Section 2.3(g) shall be reduced to the extent necessary to
satisfy the benefit limit of Section 4.1.

--------------------------------------------------------------------------------



        4.3    Resolution Procedures.    In the event there is any disagreement
between the Executive and the Company as to whether one or more payments or
benefits to which the Executive becomes entitled constitute a parachute payment
under Code Section 280G or as to the determination of the present value thereof,
such dispute will be resolved as follows:

(a)In the event the Treasury Regulations under Code Section 280G (or applicable
judicial decisions) specifically address the status of any such payment or
benefit or the method of valuation therefor, the characterization afforded to
such payment or benefit by the Regulations (or such decisions) will, together
with the applicable valuation methodology, be controlling.

(b)In the event Treasury Regulations (or applicable judicial decisions) do not
address the status of any payment in dispute, the matter will be submitted for
resolution to independent auditors selected and paid for by the Company. The
resolution reached by the independent auditors will be final and controlling;
provided, however, that if in the judgment of the independent auditors, the
status of the payment in dispute can be resolved through the obtainment of a
private letter ruling from the Internal Revenue Service, a formal and proper
request for such ruling will be prepared and submitted by the independent
auditors, and the determination made by the Internal Revenue Service in the
issued ruling will be controlling. All expenses incurred in connection with the
preparation and submission of the ruling request shall be shared equally by the
Executive and the Company.

(c)In the event Treasury Regulations (or applicable judicial decisions) do not
address the appropriate valuation methodology for any payment in dispute, the
present value thereof will, at the independent auditor's election, be determined
through an independent third-party appraisal, and the expenses incurred in
obtaining such appraisal shall be shared equally by the Executive and the
Company.

        IN WITNESS WHEREOF, the parties hereto have executed this Amendment as
of the day and year above written.

Company:   Executive:
Edwards Lifesciences Corporation
 
 
By:
 
/s/ Denise E. Botticelli


--------------------------------------------------------------------------------


 
/s/ Michael A. Mussallem

--------------------------------------------------------------------------------

MICHAEL A. MUSSALLEM

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



AMENDMENT TO AMENDED AND RESTATED CHIEF EXECUTIVE OFFICER CHANGE-IN-CONTROL
SEVERANCE AGREEMENT
